Title: To George Washington from Alexander McDougall, 27 January 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir,
                     Westpoint 27th January 1782
                  
                  I was honored with your Excellency’s Favor, of the 11th Instant.
                  The Troops have not yet had the full Operation of the Contract, owing to unavoidable Accidentsoccasioned by the precarious weather, which has marred the free Transportation by water; while that by land, has been but very little facilitated by snow.  But the River being now fast and it being passable on the Ice, the Suppliers will soon be regular.
                  I am fully convinced on the best Evidence, that the Contract will be productive of inconceivable Advantages to the public service, and save an immense Sum to the Country.  When the Contract commenced, I ordered the Rum for the Rations issued to the Women and Children who draw at this post, to be stopt, because their Burthen to America for their Ration of Bread, Meat, &c. was sufficient, without increasing it by Rum.  Besides it appeared to me extremely improper, that the small Resources of the Country should be dissipated in furnishing Rum to the Women and Children of the Soldiers of a Republic; while the latter were in Rags shivering in the Cold.  And I have the pleasure to inform you, this Measure is agreeable to all the judicious Officers of the Garrison—Nothwithstanding this Stoppage, I have observed a Number of the women in the Course of my walking thro’ the Garrison drunk; cursing and swearing, and uttering Language improper for their Sex—Many of the men of different Corps of the Garrison are too frequently beastly drunk, since the Issue of Rum became so general.
                  The pound of Bread is found to be scant Subsistance for the Troops at this post, which I attribute to the uncommon Denssness of the Air—What may be competent Allowance for men in warm, or moderate Weather, will not suffice in cold—These considerations induced me to desire the Contractor to name the quantity of Bread, he could afford to give the Garrison per man, if half a Jill of Rum was retained.  This he did: a Copy of which I take the Liberty to inclose—Some of the Corps wish’d to accept of them.  But the Contractor is unwilling to enter on the Execution of this Proposal unless all the Garrison at least will fall in with it for a certain time; so as to enable him to govern his Purchases accordingly.  And I had no Authority to make any Order on the Subject—But I am confident the Troops are so docile that they will receive any Alteration of the Issues, which shall be judged for their Comfort, and the good of the Service.
                  I conceived it my Duty to give you this Detail of the Issues, as it is of importance to the Service, that some Alteration should be made in the Rations.
                  Long ere this, I suppose a Copy of my Arrest hath reached you.  All the Charges are frivolous, mean and wicked, except the last, which alludes to a Detail of simple Facts; which I gave the Company at my Quarters, the 7th Instant, of his Conduct at the Council of war held at Mrs McGowan’s, on the 12th of September 1776; when they were deliberating on the Expediency of evacuating the City of New York.
                  Your Excellency will perceive that the 4th Charge is grounded on a Letter written to him on the 16th December last, a Copy of which I take the Liberty to enclose.
                  As this Conveyance is not as secure as I could wish, I shall not enter into a minute Detail of the Subjects in Dispute between us.
                  Permit me now only to trouble you with one, of the Points.  General Heath has ordered Ammunition and Stores of all kinds from this post unknown to me,  And by an order of his, hath interdicted my having Returns of the military stores in Garrison, described in the orders, by which you gave me the Command of this post and it’s Dependencies and forbad the issuing of any Ammunition  but on his own order.  By the first Conduct, if any other Arnold, should command the Department, this post might be dismantled of all its Ammunition, without the Knowlege of the Commandant, while he is immediately answerable for the Garrison to the United States.  In short, he has treated me like a Bashaw, and has conducted to me and this post in a manner absurdly unmilitary and extremely different from that Line of Conduct observed by your Excellency, and every other Officer that hath commanded in this Department—But I bore all this till the Magazine of Ammunition and Arms were shut up against my orders determining to wait patiently ’till I should have the pleasure of seeing you on.
                  I beseech your Excellency to order a Court Martial for my Trial, as soon as it can possibly be arranged—For to me, one Hour of virtuous Liberty, is worth a whole Eternity in Bondage.  I shall wave all Distinction, which my Rank may entitle me to, in the Grades of Officers, who shall compose the Court—If they are men of Sense, it is all I ask, all I wish.  My Defence is founded on plain principles of common Sense, and those are supported by the practice of Ages.  I have the Honor to be Your Excellency’s most Obedient and most humble servant
                  
                     Alexr McDougall
                  
                  
                     P.S.  A few days after my Arrest, General Heath thought proper to enlarge the Bounds of my Confinement, to a great Extent; but he has treated me so unlike an officer, that it is impossible for me to accept of any favor from him—I shall therefore confine myself to the Limits of the Garrison, unless your Excellency shall think proper to enlarge them beyond the Post, which I command.
                  
                  
                     Alexr McDougall
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Westpoint 16th December 1781 7 P.M.
                     
                     To be prepared for every Contingency which, might happen on the River to interrupt our transportation Colonel Putnam, was out for several Days to reconnoitre the Country on both sides of the River, for the most practicable Routes to open Roads to bring in our provision and, Forage.  He had not compleated it, when he was ordered on Court Martial; altho he was for that important Object kept off Duty in the Garrison.  The Distress we now suffer is owing to his not being able to compleat his Observations.  There being a Supply of Flour above the Mountains but neither the Roads nor the River was practicable.
                     This is one of the disorderly Effects of detailing the Officers of this Garrison with the Army, nor is this the only Instance of Disorder from that practise.  An Officer who was on main Guard for a week was detailed for other Duty.  I shall not enter into any further Discussion of this subject ’till the Commander in Chief comes on, when I shall apply to him to have this and several other unmilitary practices determined in a more solemn manner than can now be obtained.  For Sir give me leave to tell you, I know my own Rights and those of the Garrison; not in speculation, but in as long and as attentive military services as my Superiors—In the mean time Sir, that Service may not be injured and that the distressing and pressing Calls of Humanity may be relieved I beg colonel Putnam may be relieved, and suffered to go on that Service.  I have the Honor to be, Sir Your most Obedient and most humble Servant
                     
                        Alexr: McDougall
                        M. General
                     
                  
                  
                Enclosure
                                    
                     
                        Jany 9th 1782.
                     
                     If the Army will agree to relinquish one half their Rum, I will in lieu thereof give one half pound Bread ⅌ Day & two lbs. soap ⅌ hundred Rations.
                     
                        Comfort Sands
                     
                  
                  
               